UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2017 Advanced Environmental Petroleum Producers, Inc. (Exact name of registrant as specified in its charter) Florida 333-192405 46-3046340 (state or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 14405 Walters Road, Suite 780
